Citation Nr: 1748599	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  15-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran had Active Duty for Training from October 1957 to April 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in April 2016, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's headaches are related to his tinnitus.

2.  The evidence demonstrates that the Veteran's depression is due to his tinnitus, bilateral hearing loss, and headaches.

3.  The evidence demonstrates that his OSA is due to his depression.

CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection for OSA have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA is required to provide claimants with notice and assistance in substantiating a claim.  38 C.F.R. § 3.159.  As the Board herein grants the benefits sought on appeal, the Veteran could not be prejudiced by this action and further discussion of VA's procedural duties is unnecessary.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 46.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).


Headaches

The Board has reviewed the evidence and finds that the criteria for service connection for a headache disorder have been met.  See 38 C.F.R. §§ 3.303, 3.310.

The Veteran's service treatment records and post-service treatment records are silent for a headache disorder.  Nonetheless, he was diagnosed with a headache disorder in February 2016.  12/13/1977 STR-Medical; 10/9/2013 CAPRI.

In February 2016, a private doctor examined the Veteran.  The Veteran reported that when his tinnitus flared up, it caused him to have an awful headache.  He was having one to three headaches a month that last one hour in duration.  The doctor opined that it is well known that damage to the auditory system that causes tinnitus can also result in frequent and severe headaches.  Medical research titled, "Psychological and Audiological Correlates of Perceived Tinnitus Severity" supports this link.  It was determined that his headaches were more likely than not caused by service connected tinnitus.  3/23/2016 Appellate Brief, at 73-75.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for headaches on a secondary basis.

The Board finds the February 2016 opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, medical expertise, review of the relevant medical records and medical literature, and sufficient rationale.  

The lay statements of the Veteran and the private doctor's opinion evidence that the Veteran developed a headache disorder as a result of his tinnitus.  The Board thus finds that service connection for a headache disorder is warranted.  See 38 C.F.R. §§ 3.303, 3.310.



Depression

The Board finds that the criteria for service connection for depression have been met based on the record.  See 38 C.F.R. §§ 3.303, 3.310.

The Board notes that the Veteran's service treatment records and post-service treatment records are silent for a psychiatric disorder, to include depression.  Nonetheless, he was diagnosed with depression in January 2016 and his doctor concluded it was caused by his tinnitus, bilateral hearing loss, and headaches.  12/13/1977 STR-Medical; 10/9/2013 CAPRI.

The Veteran underwent a mental health assessment in January 2016.  He reported that he did not take any medication for mental health, he just prayed.  He did not see a psychiatrist, therapist, and did not participate in group therapy.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long term memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful situations, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living.  The doctor determined that his depression caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  Additionally, the examiner opined that tinnitus, bilateral hearing loss, and headaches are more likely than not causing his depressive disorder.  It was explained that there is a body of literature detailing the association between tinnitus and comorbid psychological disorders.  Also, numerous research studies document that hearing loss has a significant biopsychosocial impact on quality of life.  There is also a body of literature detailing the connection between depressive symptomatology in individuals with headaches.  3/23/2016 Appellate Brief, at 7-12.

The Board finds the January 2016 opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, medical expertise, review of the relevant medical records and medical literature, and sufficient rationale.  

The lay statements of the Veteran and the private doctor's opinion evidence that the Veteran developed a depression disorder as a result of his tinnitus, bilateral hearing loss, and headaches.  The Board finds that service connection for a depression disorder is warranted.  See 38 C.F.R. §§ 3.303, 3.310.

Obstructive Sleep Apnea

Based on the evidence, the Board finds that the criteria for service connection for obstructive sleep apnea have been met.  See 38 C.F.R. §§ 3.303, 3.310.

The Board notes that the Veteran's service treatment records are silent for any sleep disorders.  Additionally, his post-service medical records are silent for a sleeping disorder.  Nonetheless, he was diagnosed with OSA in February 2016 and his doctor concluded it was caused by his depression.  12/13/1977 STR-Medical; 10/9/2013 CAPRI.

In May 2016, the Veteran underwent a medical examination.  A sleep study in February 2016 rendered a diagnosis of moderate obstructive sleep apnea.  He reported difficulty in wearing his CPAP mask properly throughout the night due to feelings of increased stress and sensations of being smothered.  The examiner opined that the Veteran's depressive disorder more likely than not contributed materially and substantially to the development of OSA.  Even with CPAP therapy, his depressive disorder further aggravates his OSA due to complications with comfort using the CPAP.  3/23/2016 Appellate Brief, at 63-64.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for OSA on a secondary basis.

The Board finds the May 2016 examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, medical expertise, review of the relevant medical records and medical literature, and sufficient rationale.  

The lay statements of the Veteran and the private doctor's opinion evidence that the Veteran developed OSA as a result of his depression.  The Board finds that service connection for a OSA is warranted.  See 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for a headache disorder is granted.

Service connection for an acquired psychiatric disorder, claimed as depression is granted.

Service connection for obstructive sleep apnea (OSA) is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


